Citation Nr: 1543461	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  11-10 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an initial compensable rating for service-connected left ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for right ear hearing loss and tinnitus, and granted service connection and assigned an initial noncompensable rating for left ear hearing loss, effective from February 25, 2009.


FINDINGS OF FACT

1.  There is no nexus between the current diagnosis of a right ear hearing loss disability and service, and no evidence of compensable manifestations of right ear sensorineural hearing loss within one year following the Veteran's discharge from service.

2.  The preponderance of the evidence shows that the Veteran did not have tinnitus at any time during the appeal period.

3.  For the entire initial rating period, the Veteran has had no worse than Level II hearing acuity in his left ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  The criteria for the assignment of an initial compensable rating for hearing loss of the left ear have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in August 2009.

The duty to assist has also been satisfied in this case.  The Veteran's service treatment records and VA and private post service treatment records are in the claims file and were reviewed by both the RO and Board in connection with the appellant's claims.  The appellant has not informed VA of any outstanding existing medical records which may be helpful in the adjudication of his claims.  VA is not on notice of any evidence needed to decide the claims which has not been obtained.

The appeal concerning an initial compensable rating for the service-connected left ear hearing loss arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

The Veteran was afforded adequate VA examinations in 2009 and 2011 in connection with the claimed disabilities as the VA examiners considered the entire record, noted the history of the claimed disabilities, and obtained pertinent clinical findings (i.e., audiometric findings).  38 C.F.R. § 3.159(c)(4).  The examination findings also provided the necessary clinical findings to evaluate the left ear hearing loss disability under the applicable rating criteria.

Service Connection

The Veteran contends that service connection is warranted for right ear hearing loss and bilateral tinnitus.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted for chronic disorders, such as sensorineural hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Sensorineural hearing loss is included in 38 C.F.R. § 3.309(a) as an organic disease of the nervous system.  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Where there is evidence of acoustic trauma and sensorineural hearing loss, tinnitus is also considered a "chronic disease" under 38 C.F.R. § 3.309(a) for presumptive service connection purposes.  See Fountain v. McDonald, 27 Vet. App. 258 (2015). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In deciding the claims, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Ear Hearing Loss and Tinnitus

Under 38 C.F.R. § 3.385, for VA purposes, impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  

The Veteran claims his right ear hearing loss began during service, where he served as an artillery crewman and was routinely exposed to noise trauma.  See VA Form 21-526, dated in July 2009.  Post-service, the Veteran worked in construction.  See VA Audiological Examination, dated in October 2009.  The Board finds no reason to doubt the Veteran's description of in-service noise exposure and the description is generally consistent with the known circumstances of his military service.  Exposure to acoustic trauma in-service is conceded. 

The Veteran's service treatment records include audiometric findings.  To this, the Board notes that prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO) -- American National Standards Institute (ANSI).  In order to facilitate data comparison, for appropriately-dated audio findings, conversion to ISO units should be accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz.

In the course of the Veteran's October 1967 pre induction examination, audiometer testing of the right ear, in decibels, after conversion, were reported as being 30 at 500 Hertz, 15 at 1000 Hertz, 25 at 2000 Hertz, 20 at 3000 Hertz, and 40 at 4000 Hertz.  While right ear audio findings reported in the course of the examination satisfied the criteria set out in 38 C.F.R. § 3.385, right hearing loss was not diagnosed at that time.  A right ear hearing defect was also not noted to be present at this time.  The October 1967 PULHES profile shows that a "1" was assigned for hearing.  The "PULHES" profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  Odiorne v. Principi, 3 Vet. App. 456 (1992).  The examiner commented on the presence of ear wax.  Notwithstanding the clinical evidence of a hearing threshold of 40 decibels at 4000 hertz in the right ear after conversion from ASA to ISO units at service enlistment, which represented right ear hearing loss (per 38 C.F.R. § 3.385), no clinical notation of any defect or diagnosis relating to the state of the Veteran's right ear was presented in the October 1967 service examination report.  The examining clinician deemed the Veteran to have been medically qualified for enlistment into active duty.  There was no indication/notation of any right ear hearing loss diagnosis or defect at service entrance in October 1967.  The Veteran is presumed sound.  At his June 1967 separation examination, right ear hearing findings were reported as being 30 at 500 Hertz, 20 at 1000 Hertz, 15 at 2000 Hertz, and 30 at 4000 Hertz.  Decibel findings for 3000 Hertz was not provided.   At no point during his military service did the Veteran complain of right ear hearing problems, nor was a diagnosis of such supplied.  His separation audiogram showed that his right ear hearing thresholds actually improved since his audiogram in October 1967.

The Veteran filed a claim of service connection for hearing loss and tinnitus in July 2009.  See VA Form 21-526.

An April 1987 VA consultation report shows that the Veteran complained of occasional right ear tinnitus.  Right ear high frequency hearing loss was diagnosed.  

In July 2008 and February 2009, private audiogram reports show findings reflective of bilateral hearing loss, as defined by VA.  See 38 C.F.R. § 3.385.  

In October 2009, a VA audiological examination was conducted.  The VA examiner reviewed the Veteran's claims file, and obtained his pertinent medical history.  Bilateral hearing loss was diagnosed.  The examiner commented that at service discharge right ear hearing acuity was normal as defined by VA standards.  The Veteran described the functional effect of his hearing loss as having a "hard time hearing in most situations."  The Veteran denied present complaints associated with tinnitus.  Bilateral hearing loss was diagnosed.  The examiner commented, in pertinent part, that right ear hearing impairment was less likely as not caused by or a result of military noise exposure.  The examiner observed that in-service hearing examinations conducted in 1967 and 1969, pertaining to the right ear, showed, unlike with the left ear, no significant shift in thresholds from the time of induction to discharge.

The report of a January 2011 VA audio examination shows that the Veteran was presently wearing hearing aids, first provided in April 2009.  Bilateral hearing loss was shown to be present.  

A March 2011 private audiogram report shows findings reflective of bilateral hearing loss, as defined by VA.

A VA audiological opinion was obtained in May 2011.  No examination was conducted.  The VA examiner reviewed the Veteran's claims file, including previously administered audio examinations.  The physician commented that there was no significant shift in hearing acuity from the time of service entrance to discharge concerning the right ear.  As a result, he opined that the Veteran's current right ear hearing loss was not due to or aggravated by his military service.  The opinion was accompanied by a detailed rationale, which included findings from the Institute of Medicine.

Analysis

Right Ear Hearing Loss

The first post-service showing of right ear hearing loss disability as defined by VA was not until 1987, 18 years after the Veteran's discharge from service.  Thus, service connection is not warranted on a presumptive basis. 

Service connection is also not warranted under 38 C.F.R. § 3.303(b) by reason of continuity of symptomatology.  There was no mention of hearing loss until 1987.  The Veteran also first sought service connection for hearing loss in 2009. 

The Veteran has a current right ear hearing loss disability, as defined in 38 C.F.R. § 3.385.  See VA examination reports, discussed above.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current right ear hearing loss disability and military service.  The VA physician in May 2011 opined that the Veteran's right ear hearing loss was not caused by or aggravated by the Veteran's service.  As rationale for the provided opinion, after commenting that he had reviewed the audiometric findings from service (dated in October 1967 and July 1969), the physician cited to a specific medical reference.  The basis for the negative opinion was that, unlike the left ear, there was no significant shift in right ear hearing from the time of his entry to service to his separation examination.  

The Board finds the VA opinion highly probative, as it is based on a thorough review of the Veteran's record.  The examiner cited to relevant medical principles and provided a detailed rationale.  See Prejean v. West, 13 Vet. App. 444 (2000).

The only other evidence in the record concerning the etiology of the Veteran's right ear hearing loss is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428  (2011).  However, whether the Veteran has right ear hearing loss due to his service falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372.  

Thus, there is no evidence of in-service incurrence of a chronic right ear hearing loss disability for VA compensation purposes, evidence of sensorineural right ear hearing loss within a year following service, evidence of continuity of symptomatology, or competent evidence of a nexus between service and current right ear hearing loss.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for right hearing loss.

Tinnitus

As for the claimed tinnitus, service treatment records are devoid of complaints or findings of tinnitus.  As noted, the Veteran was discharged from service in July 1969.

The Veteran submitted his claim seeking service connection for tinnitus in 2009.  VA records, dated before, in 1987, show complaints of occasional right ear tinnitus.  

At an October 2009 VA audio examination the Veteran denied current problems with tinnitus.  In the course of VA audio examinations in January and May 2011, in both instances, the Veteran did not inform the respective examiners that he had problems with tinnitus.  At no time in the course of this appeal has tinnitus been diagnosed.  

Service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  However, the competent evidence does not establish that the Veteran has a current tinnitus disability related to service.  The Veteran is competent to describe the symptoms he has experienced (ringing in his ears) that are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board cannot reject, or find nonprobative, lay evidence simply because it is not accompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Veteran has not made statements as to continuous tinnitus problems since service.  He simply filed a claim for tinnitus.  Moreover, VA and private medical records dated after the Veteran filed his service connection claim contain no complaints or treatment referable to tinnitus.  The requirement for a current disability is satisfied if the disability is shown at any time subsequent to filing the claim, even if not shown currently.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  Here, this is not the case.  

In sum, without a current diagnosis of tinnitus, the Board cannot grant service connection.  Absent competent evidence of the existence of a disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the claim must be denied.

Increased Rating

Disability ratings are intended to compensate impairment in earnings capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, as is the case here, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119 (2001).  ."

In this instance, service connection for hearing loss of the left ear was established by rating action in October 2009.  At that time, a zero percent evaluation was assigned therefor under Diagnostic Code 6100.  Service connection has not been established for hearing loss of the right ear.  

For the purpose of rating the Veteran's left ear hearing loss, examinations must use a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.  Such results are then charted at 38 C.F.R. § 4.85, Tables VI and VII.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f). 

In order to establish entitlement to a compensable evaluation for hearing loss, certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss must be met.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The report of an October 2009 VA audiological examination disclosed not more than a level II hearing impairment of the left ear, based on a pure tone average loss of 70 decibels and a speech discrimination level of 96 percent.  At this examination, the Veteran mentioned he had a hard time hearing in most situations.  

Review of a January 2011 VA audiological examination report shows not more than a level II hearing impairment of the left ear, based on a pure tone average loss of 71.25 decibels and a speech discrimination level of 94 percent.  

Review of a March 2011 private audiological examination report shows a pure tone average loss of 80 decibels of the left ear.  However, this examination report is inadequate, as the examiner is not shown to have utilized the Maryland CNC speech discrimination test to evaluate the Veteran's speech recognition ability.  See 38 C.F.R. § 4.85.

Throughout the period at issue, not more than a level II hearing impairment of the left ear is demonstrated by ratable data.  In no instance, was an exceptional hearing deficiency contemplated by 38 C.F.R. § 4.86 shown.  As such, there is no basis for the assignment of a compensable schedular rating for the Veteran's hearing loss of the left ear under Diagnostic Code 6100 or any other Diagnostic Code at any point applicable to his 2009 claim. 

The Board has considered the Veteran's statements regarding the severity of his hearing impairment which are probative and not incredible, but, as noted above, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The audiological data presented do not permit the assignment of a compensable schedular at any point in time.

The Board acknowledges that in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the present case, the October 2009 VA audiological examination report contains some findings relevant to the impact of the Veteran's hearing on his daily and occupational living, although this was not accomplished fully on each VA examination undertaken.  However, the Board notes that in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the United States Court of Appeals for the Federal Circuit determined that the phrase "daily life" as used in Part 4 of 38 C.F.R., can be cited to Subpart A, which provides "regulations prescribing the policies and procedures for conducting VA medical examinations."  The Federal Circuit has previously noted that regulations governing procedures for conducting VA medical examinations are not considered part of the rating schedule because, "[t]he rating schedule consists only of those regulations that establish disabilities and set forth the terms under which compensation shall be provided.  A regulation prescribing the policies and procedures for conducting a VA medical examination does not serve these purposes."  Vazquez-Flores, 580 F.3d at 1280.  As such, the Federal Circuit stated that while the effects of daily life are relevant to the doctor conducting the examination, these effects are not relevant to disability rating specialist.  Therefore, the Board, in relying on the decision in Vazquez-Flores, that it is not necessary to do so and therefore, will proceed with the decision.  Id.

The Board has also considered whether the claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111 (2008).  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's hearing loss (i.e., difficulty hearing, in most situations) are contemplated by the rating criteria.  His use of hearing aids is noted, but there is no indication that there are present signs or symptoms beyond the scope of the applicable rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's left ear hearing loss that would render the schedular criteria inadequate.  There is otherwise no indication in the record that the pertinent Diagnostic Code fails to describe adequately or contemplate the current disability level of the disorder in question, and, as such, the question of extraschedular consideration need not proceed further, as there exists no basis for the assignment of an extraschedular rating. 

As a preponderance of the evidence is against the Veteran's claim, his appeal for an initial compensable rating for left ear hearing loss must be denied without application of the doctrine of reasonable doubt. 

ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

An initial compensable rating for left ear hearing loss is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


